UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1999


GERTRUDE CORETTA FENNELL HAMILTON,

                Plaintiff - Appellant,

          v.

DAYCO PRODUCTS, LLC; MARK IV INDUSTRIES,

                Defendants – Appellees,

          and

LIBERTY MUTUAL INSURANCE COMPANY,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:07-cv-02782-PMD)


Submitted:   February 18, 2010           Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Gertrude Coretta Fennell Hamilton, Appellant Pro Se.   Susanna
Hancock Murray, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Charleston, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Gertrude   Coretta     Fennell        Hamilton   appeals    from       the

district   court’s    adverse    grant      of    summary   judgment        in    her

employment discrimination action, and its denial of her motion

for reconsideration.       As a preliminary matter, Hamilton’s appeal

is   timely   only    as    to    the       denial    of    her     motion         for

reconsideration, which motion properly is construed pursuant to

Fed. R. Civ. P. 60(b).           See Fed. R. App. P. 4(a)(4)(A); see

generally Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).

As to the district court’s denial of that motion, we find no

abuse of discretion.        See MLC Automotive, LLC v. Town of S.

Pines, 532 F.3d 269, 277 (4th Cir. 2008) (standard of review).

           Accordingly, we affirm the district court’s denial of

Hamilton’s motion for reconsideration, and dismiss for lack of

jurisdiction Hamilton’s appeal from the underlying judgment.                       We

dispense   with   oral     argument     because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                        3